DETAILED ACTION
Election/Restriction

This application contains claims directed to the following patentably distinct species:
Species 1-Fig. 2: discloses transmission with seven torque transmitting mechanism; three brakes and four clutches; first brake couple with first sun gear, and the other two brakes coupled with third and fourth ring gears, wherein a fourth torque-transmitting mechanism is selectively engageable to couple fourth shaft and third sun gear to third carrier member, fourth sun gear, and fifth shaft.
Species 2- Fig. 3 discloses transmission with eight torque transmitting mechanism; wherein fourth torque-transmitting mechanism is selectively engageable to couple fifth shaft, third carrier member, and fourth sun gear to third ring gear and sixth shaft;  eighth torque-transmitting mechanism is selectively engageable to couple first ring gear, second carrier member, and third shaft to housing of the transmission; and wherein input member is axially aligned with output member.
Species 3- Fig.4 discloses transmission with input member is parallel to output member and having seven torque transmitting mechanism; a fourth shaft and fifth shaft are coupled to another via first gear, second gear, and third gear; and fourth torque-transmitting mechanism is selectively engageable to couple fifth shaft and the third sun gear to the third carrier member, the fourth sun gear, and the sixth shaft.
Species 4- Figs. 5 discloses transmission with input member is parallel to output member and having eight torque transmitting mechanism; a fourth shaft and fifth 
The species are independent or distinct because each species has a structure (e.g., 8 torque vs 7 torque transmitting mechanisms) which is arranged in mutually exclusive manner with the claimed components of the planetary gear system that is and are not usable with each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims is generic to all embodiments.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112, first paragraph

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/           Examiner, Art Unit 3659